781 N.W.2d 349 (2010)
In re Petition for Disciplinary Action against Michael S. MARGULIES, a Minnesota Attorney, Registration No. 67519.
No. A10-653.
Supreme Court of Minnesota.
April 26, 2010.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael S. Margulies committed professional misconduct warranting public discipline, namely, misappropriation of client and law firm funds, in violation of Minn. R. Prof. Conduct 1.15, 8.4(b), and 8.4(c). Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is disbarment.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Michael S. Margulies be, and the same is, disbarred. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT
/s/Alan C. Page
Associate Justice